 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JAMES MOSLEY,                                        Case No. 1:18-cv-00557-SAB

10                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND REFLECT
11           v.                                           VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
12   STONELEDGE FURNITURE, LLC,                           CIVIL PROCEDURE AND VACATING
                                                          SEPTEMBER 24, 2019 HEARING
13                    Defendant.
                                                          (ECF No. 44)
14

15          On August 28, 2019, a stipulation was filed dismissing this action with prejudice with

16 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

17 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

18 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

19 attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a). IT

22 IS FURTHER ORDERED that the hearing set for September 24, 2019 is VACATED and the

23 parties are not required to appear on that date.

24
     IT IS SO ORDERED.
25

26 Dated:      August 29, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
